UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6743



CLAUDE HENRY MAZZA,

                                               Petitioner - Appellant,

          versus


R.H. POWELL, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-107)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Henry Mazza, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Claude Henry Mazza seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion for reconsideration

of the court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition and his motion to amend his § 2254 petition.         The order is

not   appealable   unless   a   circuit   justice    or   judge   issues   a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).        A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”         28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find both that the district court’s

assessment of the constitutional claims is debatable or wrong and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Mazza has not made the

requisite showing.     Accordingly, we deny Mazza’s motion for a

certificate of appealability and dismiss the appeal.

           Additionally, we construe Mazza’s notice of appeal and

informal brief as an application to file a second or successive

petition under 28 U.S.C. § 2254.      United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).     In order to obtain authorization to


                                  - 2 -
file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable     by   due   diligence,   that   would   be    sufficient   to

establish   by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.        28 U.S.C. § 2244(b)(2) (2000).

Mazza’s claims do not satisfy either of these criteria. Therefore,

we deny authorization to file a successive § 2254 petition.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -